Citation Nr: 0020370	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  98-04 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a respiratory 
disorder, including as a residual of Agent Orange.  

2. Entitlement to service connection for dermatitis, 
including as a residual of exposure to Agent Orange.  

3. Entitlement to a permanent and total rating for pension 
purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an August 1997 rating decision of the San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Board notes that service connection for post-traumatic 
stress disorder (PTSD) was denied by the RO in a July 1999 
decision.  The veteran disagreed with this decision, and a 
statement of the case was issued.  However, the veteran has 
not submitted a substantive appeal to this issue.  Therefore, 
the issue of entitlement to service connection for PTSD is 
not before the Board..  Fenderson v. West, 12 Vet. App. 119 
(1999).

The issue of entitlement to a permanent and total rating for 
pension purposes will be addressed in the REMAND portion of 
this decision.  


FINDINGS OF FACT

1. A chronic respiratory disorder is not currently 
demonstrated.

2. There has been no establishment of an etiologic nexus 
between any currently demonstrated chronic respiratory 
disorder and service, including as a result of exposure to 
Agent Orange during service.  

3. There has been no establishment of an etiologic nexus 
between any currently demonstrated chronic dermatitis and 
service, including as a result of exposure to Agent Orange 
during service.


CONCLUSIONS OF LAW


1. The veteran has not submitted evidence of a well-grounded 
claim regarding service connection for a chronic 
respiratory disorder.  38 U.S.C.A. § 5107 (West 1991).

2. The veteran has not submitted evidence of a well-grounded 
claim regarding service connection for chronic dermatitis.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991).  The threshold question to be 
answered concerning the claimed respiratory and skin disorder 
issues on appeal is whether or not the veteran has presented 
evidence of well-grounded claims; that is, ones that are 
plausible, meritorious on their own, or capable of 
substantiation.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In the absence of evidence 
of a well-grounded claim, there is no duty to assist the 
veteran in developing the pertinent facts and the claim must 
fail.  Epps v. Gober, 126 F.3d 1464, 1467 (Fed. Cir. 1997), 
cert. denied, 118 S. Ct. 2348 (1998).

In order for a claim to be well grounded, there must be 
competent evidence of current disability, evidence of the 
incurrence or aggravation of a disease or injury during 
service, and a nexus between the in-service injury or disease 
and the current disability.  Furthermore, the evidence needed 
to establish service connection for any particular disability 
must be competent.  That is, an injury during service may be 
verified by medical or lay witness statements; however, the 
presence of a current disability requires a medical 
diagnosis; and, where an opinion is used to link the current 
disorder to a cause or symptoms during service, a competent 
opinion of a medical professional is required.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  A well grounded claim may 
also be established where a chronic disease is shown in 
service or during an applicable presumptive period or where 
continuity of symptomatology is demonstrated during service.  
38 C.F.R. § 3.303, 3.307, 3.309 (1999); Savage v. Gober, 10 
Vet. App. 489 (1997).  

The veteran has claimed service connection for a skin 
disorder and a respiratory disorder as a result of exposure 
to Agent Orange during service.  A veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era, and who has a disease listed 
in 38 C.F.R. § 3.309(e) shall be presumed to have been 
exposed during such service to an herbicide agent (Agent 
Orange), unless there is affirmative evidence to establish 
that he or she was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii) (1999).  It is noted 
that the veteran served in the Republic of Vietnam.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even if there is no record of such 
disease during service:  chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lungs, bronchus, 
larynx, or trachea), and soft-tissue sarcomas.  38 C.F.R. 
§ 3.309(e) (1999).  To warrant presumptive service 
connection, the diseases listed above must have become 
manifest to a compensable degree at anytime after service.  
38 C.F.R. § 3.307(a)(6)(ii) (1999).  The exceptions to that 
rule are chloracne, or other acneform disease, which must 
become manifest to a compensable degree within the first 
year, and respiratory cancers, which must become manifest to 
a compensable degree within 30 years after the last date on 
which the veteran was exposed to herbicides during active 
service.  Id.  Aside from these presumptive provisions, 
service connection might be established by satisfactory proof 
of direct service connection.  See Combee v. Brown, 34 F.3rd 
1039 (Fed. Cir. 1994).

Regarding the veteran's claim for service connection for a 
respiratory disorder, review of the evidence fails to disclose 
the presence of a current respiratory disability.  A CT scan 
performed at a private facility in February 1989 showed left 
pleural effusion that was associated with the partial collapse 
of the left lower lobe of the lung, and an empyema was noted 
as a likely diagnostic possibility.  A February 1997 VA chest 
X-ray showed pleural thickening, unchanged since November 
1994, with no acute cardiopulmonary process.  No respiratory 
disorder was noted on memorandum of a VA physician that was 
dated in October 1992, a VA compensation examination conducted 
in March 1997, or on VA outpatient treatment records dated in 
1998 and 1999. 

Where there is no demonstration of current disability, a well-
grounded claim has not been submitted.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (absent "proof of a present 
disability[,] there can be no valid claim"); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  As a chronic respiratory 
disorder has not been demonstrated, the claim is not plausible 
and must be denied.  Even assuming, arguendo, that a current 
respiratory disability existed, there is no competent evidence 
of a nexus between such a disorder and service or exposure to 
herbicides in service.  The Board is cognizant of the 
veteran's assertions that he has respiratory and skin 
disorders due to Agent Orange exposure.  However, he is a 
layperson, and, as such, is not competent to give an opinion 
requiring medical knowledge such as involved in making 
diagnoses or explaining the etiology of a condition.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

Service medical records do not show any complaints or 
manifestations of a skin disorder.  Dermatitis was first 
shown on examination by VA in March 1997.  At that time, no 
relationship is drawn by the examiner to the veteran's period 
of active duty, including exposure to herbicides in service.  
It should be emphasized that to be deemed well grounded, a 
claim for service connection must be supported by evidence, 
not just allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  When, as in the present case, a condition is not 
shown in service or for many years later, competent medical 
evidence is required to link the current condition with 
remote events of service; otherwise, the service connection 
claim is not well grounded.  Grivois v. Brown, 6 Vet. App. 
136 (1994); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Absent such competent medical evidence, the claim is not 
considered to be plausible and is, therefore, denied.  

Regarding the contention that the veteran's claimed 
respiratory disorder and dermatitis are the result of 
exposure to Agent Orange during service, it is noted that 
dermatitis is not among those upon which service connection 
may be presumed.  As the medical evidence does not clearly 
show a currently diagnosed respiratory disorder, the 
presumptive regulations also do not apply to that claim.  
Therefore, service connection on the basis of regulations 
providing for Vietnam veterans who were exposed to Agent 
Orange during their service is not warranted.  


ORDER

The claims for service connection for a chronic respiratory 
disorder and dermatitis are denied.  


REMAND

Regarding the veteran's claim for a permanent and total 
disability rating for pension purposes, it is noted that 
evidence of record shows that the veteran has a chronic heart 
disorder and claimed respiratory disorder.  The criteria for 
evaluation of these disorders was recently changed.  The most 
recent examination of record does not evaluate the veteran's 
disorders in terms of this new criteria.  Consequently, the 
current medical evidence of record is insufficient to 
properly evaluate the veteran's disability.  Massey v. Brown, 
7 Vet. App. 204 (1994).  

In view of the following, the claim is remanded for the 
following:

The RO should arrange for the veteran to 
undergo a general medical evaluation, 
which should include evaluation his heart 
disorder and his claimed lung disorder.  
Such examination should include the 
measurement of metabolic equivalent(s) 
(MET) and pulmonary function testing.  
The examiner must then render an opinion 
concerning the effect of the appellant's 
disabilities on his ordinary activity and 
his ability to procure and maintain 
employment.  The claims folder should be 
made available for review in connection 
with this examination.  The examiner 
should provide complete rationale for all 
conclusions reached.

When this action is completed, the claim should be reviewed by 
the RO.  Should the decision remain adverse, the veteran and 
his representative should be furnished a supplemental 
statement of the case and afforded a reasonable opportunity to 
respond.  Thereafter, the case should be returned to this 
Board for further appellate consideration.  The veteran need 
take no action until he is notified.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals

 


